DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 02/24/2021. Claims 1 and 21 are currently amended, claims 9-20 are cancelled and claim 22 is new.  Accordingly claims 1-8 and 21-22 are examined herein.
Claim Interpretation
Examiner wishes to point out to applicant that claims 1-8 and 21-22 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 1-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over GanapathiSubramanian (US 2010/0072652 – of record).


    PNG
    media_image1.png
    511
    828
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    288
    630
    media_image2.png
    Greyscale


Regarding claim 1, GanapathiSubramanian teaches an apparatus (10) (see annotated Fig.1 above) comprising:
 a substrate holder (a substrate chuck (14)) configured to hold a substrate (12) (see Fig.11; [0034]), the substrate holder comprising: a first chucking region having a first area; and an adjacent region extending laterally from the first chucking region, wherein a surface of the adjacent region is on a different plane than a surface of the first chucking region (see annotated Fig.3, and Fig. 20 above; [0034-0035]); a stage (16) configured to hold the substrate holder(14) (see Fig.1;[0034])
a superstrate holder (template chuck (60)) configured to hold a superstrate (a template (50)), the superstrate holder comprising a second chucking region having a second area, wherein the second area is larger than the first area (see Figs.1,6,7 and 11; [0038-0039]), and wherein the superstrate holder (60) faces the substrate holder (14) forming a first gap (d2) between the adjacent region surface and the superstrate (50) and a second gap (d1) between the substrate (12) and the superstrate (50) (see Fig.11; [0046]); and 
a gas supply system (pump system (38) and pump system (84)) configured to supply a gas between the first gap and the second gap (see Fig.11; [0035-0036], [0031-0032], [0034] and [0039-
 GanapathiSubramanian does not explicitly teach that the superstrate holder alters the shape of the held superstrate in order to decrease the first gap and increase the second gap. However GanapathiSubramanian teaches that the distance between the superstrate (template (50)) and substrate (12) is varied to define a desired volume that is filled by polymeric material (see Fig.11; [0046]).  GanapathiSubramanian additionally teaches that the shape of the superstrate (template (50)) is altered such that the distance defined between the mold (52) of the template (50) and the substrate (12) is less than the distance defined between the mold (52) and the substrate (12) at the remaining portions of the mold (52) (see Fig.11; [0046]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an apparatus as taught by GanapathiSubramanian with a superstrate holder alters a shape of the held superstrate to decrease the first gap and increase the second gap in order to prevent trapping of gases and/or gas pockets between substrate and mold (see [0044]).
Regarding claim 2,  GanapathiSubramanian further teaches the apparatus (10), wherein the gas supply system (38) is within the adjacent region of the substrate holder (14) (see Fig. 11; [0034-0035]) . 
Regarding claim 3, GanapathiSubramanian further teaches the apparatus (10), wherein the adjacent region circumferentially surrounds the first chucking region and comprises at least one recessed portion (20) configured to direct the flow of gas away from the substrate (12) (see annotated Fig. 3 above  and Fig. 11; [0036]). 
Regarding claim 4, GanapathiSubramanian further teaches the apparatus (10), wherein an edge of the superstrate (i.e. an edge of template (50)) is closer to the adjacent region than the center of the superstrate (12) (see annotated Figs.3, 20 above and Fig.11). 
Regarding claim 5, GanapathiSubramanian further teaches the apparatus (10), wherein the superstrate holder (60) alters the shape of the held superstrate convexly (i.e. the chuck (60) altered the shape of template (50) from planar as depicted in figs. 1 and 6 to convex shape as depicted in Fig.11) (see Figs.1, 6 and 11; [0017],[0046] and [0048]).
claim 6, GanapathiSubramanian further teaches the apparatus (10), wherein the superstrate holder (60) alters the shape of the held superstrate (50) in a wave form (see Figs. 20, 23 and 24; [0027], and [0066-0067]). 
Regarding claim 7, GanapathiSubramanian further teaches the apparatus, wherein the first gap (d2) is farther from a center of the substrate (12) than the second gap (d1) (see Fig.11). 
Regarding claim 8, GanapathiSubramanian further teaches the apparatus, wherein the gas supply system (38) comprises a plurality of ports (end ports of (34) and (36)), and wherein the plurality of ports are between an edge of the adjacent region and the first chucking region (see Fig.11; [0035-0036]).
Regarding claim 21, GanapathiSubramanian further teaches the apparatus, wherein the superstate holder (60) controlled so that the superstate (template (50)) is adjusted into a first shape, and the superstate holder is adjusted into a second shape (see Fig.11; [0017], [0044] and [0047]).  GanapathiSubramanian does not explicitly teach after the superstate holder is adjusted into a first shape so that the second gap is larger than the first gap, the superstate holder is adjusted into a second shape so that the second gap is smaller than the first gap before the superstate is brought in contact with a formable material on the substrate.
However, GanapathiSubramanian teaches that the distance between the superstrate (template (50)) and substrate (12) is varied to define a desired volume that is filled by polymeric material (see Fig.11.11; [0046]).  GanapathiSubramanian additionally teaches that the shape of the superstrate (template (50)) is altered such that the distance (d2) defined between the edge of the template (50) and the substrate (12) is less than the distance (d1) defined between the mold (52) and the substrate (12) at the remaining portions of the mold (52) (see Fig.11; [0046]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an apparatus as taught by GanapathiSubramanian with after the superstate holder is adjusted into a first shape so that the second gap is larger than the first gap, the superstate holder is adjusted into a second shape so that the second gap is smaller than the first gap before the superstate is brought in contact with a formable material on the substrate in order to prevent trapping of gases and/or gas pockets between substrate and mold (see [0044]).
claim 22, GanapathiSubramanian further teaches the apparatus, wherein the surface of the adjacent region is above the surface of the first chucking region (see annotated Fig.20 above).
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
In response to Applicant’s argument that Gana is silent to the amended limitation “an adjacent region extending laterally from a first chucking region…” Examiner respectfully disagrees.  As depicted by the annotated Fig. 20 above, Gana discloses an adjacent region extending laterally from a first chucking region and the surface of the adjacent region on a different plane than a surface of the first chucking region (please see the rejection of claim 1 above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743